1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    NOA E. OREN, #297100
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5
6    Attorney for Defendant
     MATTHEW LEE ROBERSON
7
8                               IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 2:19-cr-156-JAM
12                    Plaintiff,                   STIPULATION AND ORDER TO CONTINUE
                                                   STATUS CONFERENCE
13            v.
14    MATTHEW LEE ROBERSON, et al.,                 DATE:           December 3, 2019
                                                    TIME            9:15 a.m.
15                    Defendants.                   JUDGE:          Hon. John A. Mendez
16
             By this stipulation, the parties move to continue the status conference until January 14,
17
     2020, and to exclude time between December 3, 2019 and January 14, 2020, under Local Code
18
     T4.
19
             The parties agree and stipulate, and request that the Court find the following:
20
             a.      The government will be producing additional discovery which defense counsel
21
     will need further time to review, discuss with the defendant and to pursue investigation. Defense
22
     counsel and the government are continuing their pre-trial discussions toward a possible
23
     resolution.
24
             b.      Defense counsel believes that failure to grant the above-requested continuance
25
     would deny counsel the reasonable time necessary for effective preparation, taking into account
26
     the exercise of due diligence.
27
             c.      Based on the above-stated findings, the ends of justice served by continuing the
28
      Stipulation and [Proposed] Order               -1-
      to Continue Status Conference
1    case as requested outweigh the interest of the public and the defendants in a trial within the
2    original date prescribed by the Speedy Trial Act.
3            d.      For the purposed of computing time under the Speedy Trial Act, 18 U.S.C. §
4    3161, et seq., within which trial must commence, the time period of November 5, 2019 to
5    December 3, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv)
6    [Local Code T4] because it results from a continuance granted by the Court at defendants’
7    request on the basis of the Court’s finding that the ends of justice served by taking such action
8    outweigh the best interest of the public and the defendants in a speedy trial.
9            Nothing in this stipulation and order shall preclude a finding that other provisions of the
10   Speedy Trial Act dictate that additional time periods are excludable from the period within which
11   a trial must commence.
12   DATED: November 25, 2019                      Respectfully submitted,

13
                                                   HEATHER E. WILLIAMS
14                                                 Federal Defender

15                                                 /s/ Noa E. Oren
                                                   NOA E. OREN
16                                                 Assistant Federal Defender
                                                   Attorney for Matthew Lee Roberson
17
18   DATED: November 25, 2019                      /s/ David Delmar Fischer
                                                   DAVID DELMAR FISCHER
19                                                 Attorney for Randy Lee Collins
20
     DATED: November 25, 2019                      MCGREGOR W. SCOTT
21                                                 United States Attorney
22
                                                   /s/ Jason S. Hitt
23                                                 Jason S. Hitt
                                                   Assistant United States Attorney
24                                                 Attorney for Plaintiff
25
26
27
28
      Stipulation and [Proposed] Order                -2-
      to Continue Status Conference
1                                                  ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4    that the failure to grant a continuance in this case would deny defense counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    finds that the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendant in a speedy trial.
8            The Court orders a status conference on January 14, 2020, at 9:15 a.m. The Court orders
9    the time from December 3, 2019 up to and including January 14, 2020, excluded from
10   computation of time within which the trial of this case must commence under the Speedy Trial
11   Act, pursuant to 18 U.S.C. §§3161(h)(7), and Local Code T4.
12
13   Dated: November 25, 2019                               /s/ John A. Mendez_____________
                                                            Hon. John A. Mendez
14                                                          United States District Court Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order                -3-
      to Continue Status Conference
